Citation Nr: 0820515	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to basic eligibility for Department 
of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant's spouse had no recognized service in the Armed 
Forces of the United States.  He had reportedly died in April 
1992 leaving the appellant as his surviving spouse.  

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits was denied by decisions of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), dated in April 1997, December 1997, 
April 2002, June 2002, October 2002, January 2003, November 
2003, April 2005, July 2005, and a decision of the Board of 
Veterans Appeals (Board) dated in August 1998.  The bases of 
these decisions were that the appellant's spouse did not have 
recognized service to establish entitlement to the benefit or 
that the requisite new and material evidence had not been 
received to reopen a claim for VA death benefits.  Those 
decisions are final.

This matter comes now before the Board on appeal from a March 
2006 decision of the RO wherein it was determined that the 
requisite new and material evidence had not been received to 
reopen a claim for entitlement to basic eligibility for VA 
death benefits.  The appellant perfected an appeal of that 
decision.  


FINDINGS OF FACT

1.  By RO decisions in April 1997, December 1997, April 2002, 
June 2002, October 2002, January 2003, November 2003, April 
2005, July 2005, and a Board decision in August 1998, the RO 
denied the appellant's claim of entitlement to basic 
eligibility for VA death benefits and subsequently declined 
to reopen the previously denied claims.  The appellant did 
not successfully appeal any of these decisions.   

2.  Additional evidence received subsequent to the last final 
denial in July 2005, when viewed in the context of all the 
evidence, is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
upon the appellant for VA death benefits.


CONCLUSIONS OF LAW

1.  The RO decisions in April 1997, December 1997, April 
2002, June 2002, October 2002, January 2003, November 2003, 
April 2005, July 2005, and a Board decision in August 1998, 
wherein the appellant's claim of entitlement to basic 
eligibility for VA death pension benefits was denied, are 
final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West. 2002); 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2007).  

2.  The evidence received subsequent to the RO's July 2005 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to basic eligibility for VA 
death benefits, have not been met, and the claim is not 
reopened.  38 U.S.C.A. § 101(2), 107(a), 1310, 1521, 5107, 
5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.1, 3.40, 3.41, 
3.156, 3.203, 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that she is eligible for 
VA death pension benefits since her husband had active 
military service during World War II.  She argues that his 
service as member of the Recognized Guerrillas, and the 
Regular Philippine Commonwealth Army should make her eligible 
for death benefits.  


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify 
provisions of the VCAA and implementing regulations apply to 
claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
appellant was provided substantially complete notice in 
November 2005, prior to the initial adjudication of her 
current claim.  She responded to that letter in December 
2005, submitting evidence which she contended showed the 
veteran's military service.  

Even if it were to be determined that the pre-adjudication 
notice was inadequate, the Board finds that any error is 
harmless and the purpose of the notice was not frustrated.  
The appellant's submission of evidence in direct response to 
the RO's November 2005 notice letter demonstrates that she 
had actual knowledge of the information and evidence 
necessary to substantiate her claim.  As such, she had a 
meaningful opportunity to participate in the adjudication of 
her claim, such that the essential fairness of the 
adjudication was not affected.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Analysis

By RO decisions in April 1997, December 1997, April 2002, 
June 2002, October 2002, January 2003, November 2003, April 
2005, July 2005, and a Board decision in August 1998, the RO 
denied the appellant's claim of entitlement to basic 
eligibility for VA death benefits and subsequently declined 
to reopen the previously denied claims.  The basis for the 
denials was that the appellant's spouse had no recognized 
service in the Armed Forces of the United States as verified 
by the United States service for purposes of VA death 
benefits.  


The appellant was timely notified of the adverse decisions 
and either did not file a notice of disagreement within one 
year of the denial, or in the case of the November 2003 
rating decision, she withdrew her appeal.  In any event, each 
of the foregoing decisions became final.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  

The appellant filed the current claim to reopen in October 
2005.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's July 2005 determination is either cumulative or 
redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for VA death pension 
benefits.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

Under authority granted in 38 U.S.C.A. § 501 (West 2002), VA 
has established requirements for verifying recognized service 
in the United States Armed Forces for purposes of eligibility 
for VA benefits.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994); 38 C.F.R. § 3.203.  That regulation provides that for 
the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits the Department of Veterans Affairs may accept 
evidence of service submitted by a claimant (or sent directly 
to the Department of Veterans Affairs by the service 
department), such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department only if the evidence is a document issued by the 
service department. There are other requirements not 
pertinent to the instant case.

In March 1984, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant's now deceased 
husband had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."

During his lifetime, the appellant's spouse submitted 
affidavits from himself and purported service acquaintances; 
a certificate of graduation from an education program of the 
Japanese Imperial Forces in the Philippines; a signed oath of 
allegiance to the Japanese Forces, in which it was indicated 
that he was a prisoner of war; and a certificate of discharge 
from the Philippine Constabulary, dated in March 1936.


The appellant initially sought eligibility for VA benefits in 
November 1996 based on her husband's service, and was advised 
that her deceased husband had no qualifying service.  The 
claim for entitlement to death pension was denied on the 
basis of having no legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

As noted above, the appellant's claim was denied several 
times thereafter, specifically by RO decisions in April 1997, 
December 1997, April 2002, June 2002, October 2002, January 
2003, November 2003, April 2005, July 2005, and a Board 
decision in August 1998.  

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

Consequently, the case turns on the absence of official 
records from the service that her husband had qualifying 
service.  It is only such evidence that could serve as the 
requisite new and material evidence to reopen the claim.  
Thus, if the appellant is to reopen her claim, there must be 
received a statement from the United States service 
department to the effect that the appellant's spouse had 
qualifying military service for the purpose of conferring 
basic eligibility for VA death benefits.  Given the 
restrictive nature of determining eligibility, any other 
evidence, regardless of the source, would not be new and 
material since it would not relate to an unestablished fact 
necessary to substantiate the claim, nor would it raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for VA death benefits.  

Although the claimant has submitted evidence of her husband's 
service since the denial in July 2005 (and for that matter, 
since the original denial of her claim in 1997), including 
Philippine Army documents of his service, and copies and 
pictures of awards he had received, the evidence of service 
recapitulates or reinforces the facts that were before the RO 
not only in 1996 but each time the claim was denied 
thereafter, and as such the evidence submitted does not meet 
the requirements for the reopening of the claim, since the 
documents that were new were not issued by the United States 
service department.  In summary, the additional evidence 
submitted by the appellant, does not, from a legal 
standpoint, verify that the appellant's spouse had qualifying 
military service for the purpose of conferring basic 
eligibility for VA death benefits.  No evidence has been 
received from the service department, nor has any evidence 
been received that would require verification from the 
service department.  

Therefore, the Board must find that the additional evidence 
is not material, since it does not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for VA death benefits.  38 
U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  The Board concludes, for reasons 
summarized above, that the law, rather than the evidence, is 
dispositive in this case.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

New and material evidence to reopen the claim of entitlement 
to basic eligibility for VA death benefits has not been 
received; the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


